In re Disciplinary Counsel; Slack, James D.; — Other(s); Applying for Joint Petition for Transfer to Active Status.
ORDER
Considering the Joint Petition for Transfer to Active Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that James D. Slack, Louisiana Bar Roll number 12124, be and he hereby is reinstated to active status pursuant to Supreme Court Rule XIX, § 22(G). This order shall be effective immediately.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana